PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/509,073
Filing Date: 6 Mar 2017
Appellant(s): Viroli et al.



__________________
Christopher T. Meta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	(a) Arguments Regarding The 103 Rejection Of Claim 11, With Respect To ‘Indicating A First Heating Zone When A Detected Flat Slope Vibration Level Is Higher Than An Initial Vibration Level For 20-30 Seconds’
	In the Final Rejection dated 5/6/2021, the Examiner acknowledges that neither Berkcan (US 6,236,025) nor Berkcan-2 (US 6,118,104) expressly disclose indicating the first heating zone when the detected flat slope vibration level is higher than an initial vibration level for 20-30 seconds. However, Berkcan-2 discloses, in Fig. 5, a flat slope at, for example, the time period between approximately 675 second to approximately 740 seconds. Berkcan further recites, “Action can be taken after the boil over condition has been maintained, for example, at least 50 seconds” [Col. 8, lines 8-10]).
On pages 6 – 8, the Appellant argues that the claimed range of 20-30 seconds would not have been obvious in view of Berkcan-2 (US 6,118,104). However, while Berkcan-2 discloses a range of at least 50 seconds, and the claimed range is 20-30 seconds, the period of time over which a measurement is observed is related to the accuracy of the measurement. The Appellant’s specification states, “it might be beneficial to use a longer observation period e.g. preferably 20 seconds or more preferably 30 seconds until a signal for boiling detection is generated to improve the security of the detection” [page 17, lines 10-14]. Therefore, while the claimed observation period is 20-30 seconds and the observation period disclosed in the prior-art is “for example, at least 50 seconds,” the Appellant’s specification acknowledges that a relatively long observation period is more beneficial than a relatively short observation period. Therefore, as long the observation period is long enough to result in an accurate determination of a boiling condition, the claimed range of observation period appears to be an obvious matter of design choice. The Appellant also refers to Berkcan’s disclosure of “for example, at least 50 seconds” as relating 

	(b) Arguments Regarding The 103 Rejection Of Claim 11, With Respect To The Disclosure That ‘Detection Steps Are Started Only Once A Heating Zone Has Reached A Pre-Determined Temperature’
	On page 9, with regard to the Ando reference (JP 2005019292), the Appellant states, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” MPEP 2141.02 (VI), citing W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). While the Examiner cites claim 1 of Ando as disclosing that detection steps are started only once a heating zone has reached a pre-determined temperature, this mischaracterizes Ando by ignoring the entirety of the reference.” However, Ando does not include portions that would lead away from the claimed invention. Rather, Ando discloses different embodiments related to boiling detection for a heating cooker. On pages 9 – 10 of the Appeal Brief, the Appellant refers to embodiments of Ando’s invention that the Examiner has not relied upon. On page 11, the Appellant refers to the embodiment referenced by the Examiner (Embodiment 5 of Ando’s invention), shown in Figs. 8 and 9, and described on page 9, line 1 – page 10, line 16 of the EPO Patent Translate machine translation. As described in the Advisory Action dated 7/8/2020, which is referenced in the Final Rejection dated 5/6/2021, Embodiment 5 of Ando’s invention is an embodiment in which vibration detection is started only once a predetermined temperature has been reached. 
	The following passage relates to Embodiment 5 of Ando: "Next, the operation of the heating cooker according to the present embodiment will be described with reference to the flowchart in FIG. In addition, the operation of this embodiment is obtained by adding the processes of S207 and S208 to the operation of the above-described third embodiment. Therefore, the following description will be focused on the processing of S207 and S208, and the processing common to the flowchart of FIG. First, the energizing coil 1a is driven (S101), and the vibration sensor 7 and the infrared temperature sensor 9a are 
temperature (for example, 80°C), and the temperature information measured from the start of operation
includes temperature drop information. It is determined whether or not the temperature drop information is
not included (S207). If the temperature drop information is not included, the process proceeds to the
boiling detection operation by the vibration sensor 7 in S103. When the temperature drop information is
included, the predetermined temperature corresponding to each heating port is changed to a high
temperature (for example, 95°C) (S208), and the boiling detection operation by the vibration sensor 7 in
S103 is performed" [page 9, lines 13-29]. This passage indicates that, for Embodiment 5 of Ando, vibration detection is started (in step S103) only once a predetermined temperature has been reached.
	The Appellant states, “the portion cited by the examiner explicitly states that ‘[f]irst, the energizing
coil 1a [i.e. the heat source] is driven (S101), and the vibration sensor 7 and the infrared temperature sensor 9a are operated (S102).’” The Appellant further states, “[i]n other words, Ando states that both the vibration sensor and the infrared temperature sensors are started at the same time as the energizing coil is turned on. As such, the cited embodiment in Ando does not disclose or suggest a step where vibration detection is started only once a predetermined temperature has been reached as suggested by the Examiner.” First, the Appellant’s statement that “both the vibration sensor and the infrared temperature sensors are started at the same time as the energizing coil is turned on” is incorrect, because steps S101 and S102 are separate steps as shown in Fig. 9. Second, regardless of whether the vibration sensor and the infrared temperature sensors are started at the same time as the energizing coil is turned on, Ando’s disclosure of starting a vibration sensor is not equivalent to starting detection steps. Rather, Ando discloses that the boiling detection operation is performed in step S103.
	Additionally, it is noted that while the claimed invention recites “a pre-determined temperature,” this limitation is broad enough to be interpreted as any temperature, including, for example, ambient temperature.


(c) Arguments Regarding The 103 Rejection Of Claim 11, With Respect To ‘Indicating A First Heating Zone’
	On pages 11 – 14, the Appellant argues against Berkcan’s disclosure of indicating a first heating zone. The Appellant states, “[c]ontrary to the Examiner’s position, Berkcan does not disclose a step of indicating any specific heating zone (i.e., the first heating zone). Instead, Berkcan discloses an indicator 40 to indicate to a user that a boil state has been reached, regardless of where the boil state has been reached on the cooking range” [page 11].
	However, Berkcan discloses discriminating between two or more boiling events (“It has also been determined that the location of the sensors 30 and 50 can be selected to influence the arrival time of the boil event. This property is used in one embodiment to discriminate between two or more boiling events by using a triangulation or effective time of event travel based approach. In another embodiment, we also use an approach based on time and space correlation between sensors located at critically chosen locations. To this end, in one exemplary embodiment, one sensor 30 located at a central position substantially at equal distance from all the burners is used. A second or more sensors 30 and 50 are located at a position that disposes this sensor at a different distance from each of the burners as well as different from the distance of the first sensor from the burners. In this case, less than one sensor per burner is used, and possibly as few as two sensors to separate between boiling events occurring at more than one burner and substantially or approximately simultaneously” [Col. 7. lines 43-59]). Berkcan also discloses indicating a heating zone when a boiling event is detected (“Additionally, or alternatively, the microcontroller 38 may actuate an indicator 40, such as an audible indicator 42 or visual indicator 44, to indicate to the operator that a predetermined desired, or undesirable, boil state has been reached” [Col. 4, lines 51-55]).
	The Appellant states, “the appliance in Berkcan itself never provides a specific indication which zone(s) has/have achieved boiling. Rather, it provides only a general indication that boiling has been achieved” [page 13]. While the Examiner has provided arguments relating to Berkcan’s teaching of “indicating the first heating zone” in the Advisory Action dated 7/8/2020, it is further noted that the claimed limitation “indicating the first heating zone” does not require that another heating zone is not indicated. As described above, Berkcan discloses discriminating between two or more boiling events, and also 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.M.S./Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761   
                                                                                                                                                                                                     /JUSTIN M JONAITIS/Primary Examiner, Art Unit 3700 TQAS Detailee                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.